         Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS




LEE HUTCHINS, SR.                                              )
     Plaintiff,                                                )
v.                                                             )    CIVIL ACTION NO. 3:16-cv-30008
                                                               )
DANIEL J. MCKAY, FELIX M ROMERO,                               )
THOMAS HERVIEUX and                                            )
THE CITY OF SPRINGFIELD                                        )


        DEFENDANTS PROPOSED DESIGNATIONS OF PORTIONS OF WILLIAM
          FITCHET’S DEPOSITION TESTIMONY TO BE OFFERED AT TRIAL


                  I.       Agreed Requests

Both the Plaintiff and the Defendants agree on the following requests to exclude 1:

             1. Page 4, line 1 through Page 5, line 4. This is the introduction furnished by the

                  videographer.

             2. Page 5, line 17 through Page 7, line 2. These lines address the reasons for the

                  preservation of the witness’ testimony and acknowledge the existence of the

                  City’s motions in limine that had not been ruled on by the day of the recording.

             3. Pages 16, lines 16 through 20; Page 17, line 18; Page 18, line 15; Page 21, lines

                  10 through 14; Page 23, line 14; Page 24, lines eight through 10; Page 26, line 12;

                  Page 27, line 19; Page 30, lines 4 through 6; Page 36, line 4; Page 37, lines 13-14;


1
 Defendant relies upon and refers to the transcript of the deposition of William Fitchet attached to Plaintiff’s
proposed designations of Fitchet’s deposition, ECF Document 136-1. Once the videographer produces the video,
Plaintiff and Defendant both propose editing the recording in a manner consistent with the edits approved by this
Court. Defendant understands it is Plaintiff’s intention to offer an edited version of the video at trial, as opposed
to the transcript.


1|Pa ge
     Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 2 of 13



             Page 38, line 12; Page 62, lines 20 through 23; Page 80, lines 9 through 16;2 Page

             80, line 24; Page 81, lines 1-2; Page 85, line 24; Page 86, line 3, Page 89, line 22;

             Page 92, lines 18-20; Page 94, line 11; Page 96, lines 8-9; Page 99, line 10; Page

             100, lines 15-17; Page 105, lines 10-12; Page 105, line 20 through Page 106, line

             13;3 and Page 107, line 9. These are objections undersigned counsel lodged

             throughout the deposition to preserve the City’s rights with respect to the motion

             in limine on prior complaints against the individual officers (Dkt. No. 111) that

             had yet to be decided. The City has filed a motion to amend so much of the

             Court’s order on the motions in limine to further address these records.

             Regardless of the Court’s further ruling on the motion to amend, both parties

             agree that the portions of the video that contain defense counsel objecting should

             be stricken.

          4. Page 34, lines 14 through 17. Having reviewed the transcript, undersigned counsel

             withdraws the objection and agrees that portion of the transcript should be

             stricken.

          5. Page 58, lines 5 though 24. Both parties agree this answer was a product of

             speculation and should be stricken.

          6. Page 59 lines 12 through 24. Both parties agree that due to lack of foundation

             both the question and the answer should be stricken.

          7. Page 76, lines 4 through 17. This concerns a break in the proceeding and

             comments by the videographer.




2|Pa ge
        Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 3 of 13



          8. Page 91, lines 12-13. This concerns the whereabouts of a letter of reprimand

             Defendant McKay received but was not retained by the City. Defendant

             withdraws the objection.

          9. Page 103, line 23 through Page 105, line 2. This concerns an objection lodged

             regarding counsel’s representation as to the contents of a document. For the sake

             of clarity and streamlining the presentation of evidence, the parties propose

             excising the lines identified above.

          10. Page 110, line 1 through Page 111, line 9. This concerns an extraneous discussion

             between counsel and the videographer.

          11. Page 134, lines 10 through 18. This concerns a question posed by the undersigned

             that called for speculation. Having reviewed the transcript, counsel agrees this

             was a valid objection and agrees the lines designated should be stricken.

  II.     Defendants’ request to exclude additional portions of the testimony:

          1. Page 12, lines 9 through 24; Page 13, lines 1 through 14. These questions elicit

             testimony regarding the lack or body and/or cruiser cameras used by the

             Springfield Police Department. It is being offered in support of the Monell claim

             against the City of Springfield.       The standard under Monell is that a policy

             practice or custom has to be such that that the [Police Department] can reasonably

             be said to have been “deliberately indifferent.” City of Canton, Ohio v. Harris,

             489 U.S. at 390, 109 S.Ct. 1197.         There is no evidence that the use of such

             cameras is required by law, or by reasonable practice. While perhaps an argument

             could be made that such evidence would support a negligence claim, it cannot

             support liability under Monell.        The introduction of this line of questioning,



3|Pa ge
     Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 4 of 13



             therefore, is wholly irrelevant, and the potential prejudice outweighs any possible

             relevance. Moreover, there would be a necessity of expert testimony to support a

             conclusion that the use of such technology is even generally accepted police

             practice now, never mind when the events in question arose, which was 2013.

          2. Page 41, lines 8 through page 43, line 4. This objection relates to a line of

             questions involving the settlement of a 16 year old case, Cotto v. Springfield, et al.

             First, the deponent testified he had no knowledge of the case, and there is no

             foundation from which the deponent could answer the questions posed, other than

             reading from a document that was wholly unfamiliar to him. Moreover, the issue

             of whether the Cotto case did or did not settle is not relevant to the case at bar.

             Counsel has indicated he intends to use the settlement in support of his Monell

             claim against the City. There is no pattern, practice or policy reflected in one

             civil matter settling some 16 years prior. Moreover, there were multiple

             defendants named in that matter, including the City, the Chief of Police, Hervieux

             and seven other officers. There is nothing in the record to support that it was any

             action of Hervieux that lead to the settlement, so there is no relevance to this

             action established. Finally, the Court has held that evidence of prior settlements

             involving the same officers is not admissible if the settlements “were decided on

             the basis of negotiations, not findings of fact.” Kinan v. City of Brockton, 876

             F.2d 1029, 1034 (1st Cir., 1989). “The considerations leading to a settlement are

             many and varied; at times they have little to do with the basic facts of a case.

             These … cases, therefore, cannot be used to prove custom or practice.” Id. For




4|Pa ge
     Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 5 of 13



             the foregoing reasons, the questions and responses relating to the settlement in the

             Cotto v. Springfield, et al case should be stricken.

          3. Page 51, line 20 through page 62, line 24; and this line of questioning all involved

             review of Officer Hervieux’ military related document, and speculation about his

             having sustained a traumatic brain injury (TBI) while deployed, whether Hervieux

             had sustained a TBI the deponent would have wanted to be aware of the injury,

             the type of “transitional care” Hervieux would have had in the army. The

             deponent testifies he was not aware of Hervieux’ injuries, does not know what

             kind of medical care Hervieux had in the army, and that the City relied upon the

             military to clear officers medically to return to work. The City objected to this

             line of questioning because, firstly, there is no foundational basis. Fitchet

             testified he was unaware of Hervieux’ injuries. Further, there is no medical

             documentation anywhere in the record of this deposition, or in this case, that

             supports or even suggests that Hervieux was rendered unfit to return to duty as a

             police officer due to his war time injuries, and thus the question assumes facts not

             in the record, requires speculation of an untrained lay witness, and raise highly

             prejudicial and unsupported inferences. Any possible relevance is outweighed by

             this potential prejudice. Later in this deposition, Fitchet stated he had no training

             in neurology or any knowledge of what a TBI even is, or whether it would render

             someone unfit for duty as a police officer. (page 127, line 3 to page 129, line 5).

             Finally, counsel has indicated that he intends to offer this evidence in support of

             Plaintiff’s Monell claim. There is no expert testimony or any testimony

             supporting the implied proposition that it is appropriate or necessary for a police



5|Pa ge
     Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 6 of 13



             department to make special inquiry about service related injuries to police officers

             returning from active duty. Even assuming arguendo that such a proposition was

             supported in the record, which it is not, it is certainly not evidence of the type of

             willful deliberate indifference to the rights of the citizens of Springfield that

             Monell requires. Assuming, again, arguendo, that it rose to such a level, there is

             no evidence in the record causally connecting any injury received by Hervieux to

             the events involving the Plaintiff on January 20, 2013. Finally, failure to

             investigate Hervieux’ medical injuries received when deployed could not support

             a finding of a pattern and practice to support Monell liability. Accordingly, the

             Defendants ask for these portions of the deposition to be excluded.

          4. Page 76, lines 19 through Page 79, line 4. This concerns evidence of a motor

             vehicle accident that resulted in Defendant Hervieux being declared disabled and

             unable to work from August to November 2012. The deponent testifies he was not

             aware of Hervieux’ injuries, or the motor vehicle accident, and that he would

             assume Hervieux had been medically cleared to return to his duties as a police

             officer. The City objected to this line of questioning because, firstly, there is no

             foundational basis. Fitchet testified he was unaware of Hervieux’ injuries.

             Further, there is no medical documentation anywhere in the record of this

             deposition, or in this case, that supports or even suggests that Hervieux was

             rendered unfit to return to duty as a police officer due to his motor vehicle related

             injuries, and thus the question assumes facts not in the record, requires

             speculation of an untrained lay witness, and raise highly prejudicial and

             unsupported inferences. Finally, counsel has indicated that he intends to offer this



6|Pa ge
     Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 7 of 13



              evidence in support of Plaintiff’s Monell claim. This is not evidence of the type

              of willful deliberate indifference to the rights of the citizens of Springfield that

              Monell requires. Assuming, again, arguendo, that it rose to such a level, there is

              no evidence in the record causally connecting any injury received by Hervieux to

              the events involving the Plaintiff on January 20, 2013. Finally, Hervieux

              returning to work after a motor vehicle accident failure could not support a

              finding of a pattern and practice to support Monell liability. Accordingly, the

              Defendants ask for these portions of the deposition to be excluded.

          5. Page 144, line 16 to pag3 143, line 1. This concerns a question as to whether

             Fitchet would have consulted an expert if he had he known of Hervieux’s TBI.

             Defendant therefore proposes that the identified testimony be excluded for the

             reasons set forth in paragraph 3, above.

          6. IIU investigation number 08-072 and 08-072A: Page 16, line 10, through Page

              27, line 22; Page 28, line 18 through Page 30, line 18; Page 35, line 17 through

              line 22; Page 43, line 5 through 23. This line of questioning related to an IIU

              incident in which Defendant Hervieux was one of the officers named. Plaintiff

              has indicated an intention to offer this evidence in support of the Monell claim

              against the City of Springfield. The City objects to this evidence first on the basis

              of lack of foundation; the deponent testified that he has no memory of the

              complaint or the investigation. He is not the investigator, but rather relied in part

              on the investigation in determining whether and to what extent to impose

              discipline. Next, the report contains totem pole hearsay; statements are taken

              from numerous witnesses, none under oath, and then recalled by the investigators



7|Pa ge
     Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 8 of 13



          for the IIU, and typed into the report. Further, the report speaks for itself, and

          allowing Plaintiff to read only the complainants recitation of events into the

          record through questions to the Deponent is highly prejudicial and not relevant.

          Plaintiff has alleged that the records are not being offered for the truth of the

          matter asserted, but rather as evidence of the procedure at the City by which such

          complaints were investigated. If that is true, the inquiry should be limited to the

          process followed, and not get into the specifics of the complaint and the statement

          of various witnesses. What is clear from the records and the testimony of Fitchet

          is that the City clearly had a practice, policy and detailed procedure to investigate

          complaints of police misconduct, including complaints of excessive force. This is

          not the type of evidence that could reasonably support a Monell liability, which as

          set out above requires a showing that a policy practice or custom has to be such

          that that the [Police Department] can reasonably be said to have been

          “deliberately indifferent.” City of Canton, Ohio v. Harris, 489 U.S. at 390, 109

          S.Ct. 1197. The testimony Plaintiff seeks to admit not only does not support that

          finding, it invites the jury to second guess the investigators and decision makers

          involving a matter with salacious complaints, but very little substance. The

          likelihood of prejudice to the named officer and the City under such a scenario is

          very high, and given the standard of Monell, the relevance to the within matter is

          extremely low. Accordingly, Defendant therefore proposes that the identified

          testimony be excluded for the reasons set forth herein.




8|Pa ge
     Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 9 of 13



             If the exclusion of this testimony is allowed, the defendant also seeks redaction of

             the related cross examination by undersigned counsel located at Page 111, line 18

             through Page 117, line 9.

          7. IIU involving complainant Cotto; Page 37, line 8 through Page 41, line 10. This

             line of questioning involves a complaint of misconduct and excessive force made

             against Officer Hervieux and others in 2002, and was discussed in objection 2,

             above, relative to the admissibility of the settlement of a civil action arising out of

             the same events. The Defendants object to the identified portion of the testimony

             relative to the IIU investigation for all of the same reasons set out in objection

             number 6, above.

             If the exclusion of this testimony is allowed, the Defendants also seeks redaction

             of the related cross examination by undersigned counsel located at Page 121, line

             14 through Page 125, line 15.

          8. IIU investigation involving a William Motley; Page 63, line 10, through line 9;

             Page 73, line 22 through Page 76, line 3. This line of questioning related to an

             IIU incident in which Defendant Hervieux was one of the officer’s named.

             Plaintiff has indicated an intention to offer this evidence in support of the Monell

             claim against the City of Springfield. The Defendants object to the identified

             portion of the testimony relative to the IIU investigation for all of the same

             reasons set out in objection number 6, above.

          9. Various other IIU complaints against Hervieux; Page 79, line 6 through Page 84,

             line 17. This line of questioning summarily relates to additional allegations made

             against Hervieux. Plaintiff has indicated an intention to use this evidence in



9|Pa ge
        Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 10 of 13



                  support of the Monell claim against the City of Springfield. The Defendants

                  object to the identified portion of the testimony relative to the IIU investigation

                  for all of the same reasons set out in objection number 6, above.

               10. IIU complaint by a TS against McKay; Page 86, line 5, through Page 91, line 4.

                  This line of questioning related to an IIU incident in which Defendant McKay

                  was named. Plaintiff has indicated an intention to offer this evidence in support

                  of the Monell claim against the City of Springfield. The Defendants object to the

                  identified portion of the testimony relative to the IIU investigation for all of the

                  same reasons set out in objection number 6, above. Moreover, the complainant’s

                  complaint that McKay took her camera, which was subsequently damaged,

                  resulted in discipline. Further, the complaint was substantially dissimilar to the

                  complaints herein.

                  If the exclusion of this testimony is allowed, the defendant also seeks redaction of

                  the related cross examination by undersigned counsel located at Page 134, line 20

                  through Page 138, line 18.

               11. IIU complaint with SO No. 11148, against McKay; Page 93, line 3, through Page

                  100, line 5. This line of questioning related to an IIU incident in which Defendant

                  McKay was named. Plaintiff has indicated an intention to offer this evidence in

                  support of the Monell claim against the City of Springfield. The Defendants

                  object to the identified portion of the testimony relative to the IIU investigation

                  for all of the same reasons set out in objection number 6, above. Moreover, this

                  matter was investigated as a result of an internal investigation after a “You-Tube”

                  video came to light, and not as the result of a citizen’s complaint. Finally, the



10 | P a g e
        Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 11 of 13



                  Defendants are also objecting to the introduction of the “You-Tube” video which

                  Plaintiff had the deponent watch (Page 94, line 16-18). The grounds for the

                  objection to the admission of the “You-Tube” video are that it contains hearsay,

                  there is no foundation, it has been manipulated by the addition of graphics, the

                  addition of music, and the same very brief clip is played multiple times and at

                  manipulated speeds.

                  If the exclusion of this testimony is allowed, the Defendants also seeks redaction

                  of the related cross examination by undersigned counsel located at Page 138, line

                  19 through Page 141, line 15.

               12. IIU complaint by “SM”, against McKay; Page 100, line 19 through Page 103, line

                  17. This line of questioning related to an IIU incident in which Defendant McKay

                  was named. Plaintiff has indicated an intention to offer this evidence in support

                  of the Monell claim against the City of Springfield. The Defendants object to the

                  identified portion of the testimony relative to the IIU investigation for all of the

                  same reasons set out in objection number 6, above.

               13. IIU complaint against McKay from 2010; Page 105, line 3, though line 15. This

                  line of questioning related to an IIU incident in which Defendant McKay was

                  named. Plaintiff has indicated an intention to offer this evidence in support of the

                  Monell claim against the City of Springfield. The Defendants object to the

                  identified portion of the testimony relative to the IIU investigation for all of the

                  same reasons set out in objection number 6, above. Moreover, this matter was

                  investigated as a result of an internal investigation, and not as the result of a

                  citizen’s complaint of excessive force.



11 | P a g e
        Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 12 of 13



               14. CPHB Annual report; Page 107, line 11, through 109, line 24. In this line of

                  questioning counsel for the Plaintiff seeks to use totem pole hearsay, with no

                  foundation, by having the deponent read into the record a recommendation from

                  the Citizen’s Police Hearing Board about the use of cruiser cameras. The section

                  read from includes a long alleged quote from another source (purportedly the

                  International Association of Chiefs of Police) regarding the use of such cameras.

                  The Defendants object to this line of questioning based upon totem pole hearsay,

                  lack of foundation, and relevancy. Without an expert to testify regarding the use

                  of such cameras there is no basis for the jury to draw any conclusions about the

                  lack of use of the cameras in Springfield in 2013. Failure of the City of

                  Springfield to have such technology, which is neither required by law nor

                  widespread, cannot provide evidence of the kind of deliberate indifference

                  required in order to impose liability under a Monell theory; thus the likelihood of

                  prejudice is high and the relevancy is low. Moreover, neither Fitchet, nor the

                  author of the quoted report, nor whoever conducted the study has been qualified

                  as an expert in this matter, and thus the opinions expressed about the use of

                  cameras is inappropriate. Finally, the use, or non-use, of cruiser cameras cannot

                  be causally connected to the events of January 20, 2013, and thus are inadmissible

                  on those grounds, as well.




12 | P a g e
         Case 3:16-cv-30008-NMG Document 137 Filed 01/19/19 Page 13 of 13



                                     Respectfully Submitted:

                                     The Defendants,

                                     By its attorneys,

                                     /s/ Lisa C. deSousa
                                     Lisa C. deSousa, Esq. BBO # 546115
                                     Kathleen E. Sheehan, Esq. BBO # 456910
                                     Jeremy Saint Laurent, Esq. BBO # 689682
                                     City of Springfield Law Department
                                     1600 East Columbus Ave., Second Floor
                                     Springfield, MA 01103
                                     Phone: 413-787-6085
                                     Fax:     413-787-6173
                                     ldesousa@springfieldcityhall.com
                                     ksheehan@springfieldcityhall.com
                                     jsaintlaurent@springfieldcityhall.com


                                     /s/ Kevin B. Coyle
                                     Kevin B. Coyle, Esq. BBO#103540
                                     1299 Page Boulevard
                                     Springfield, MA 01104
                                     Tel: (413) 787-1524
                                     attycoyle@aol.com




                                    Certificate of Service

The undersigned hereby certifies that a true copy of the within document was this day served
upon all counsel via the Federal Court’s ECF Notice and delivery System to all parties.

SIGNED under the pains and penalties of perjury.

Dated:    January 19, 2019                                         /s/ Lisa C. deSousa
                                                                  _______________________
                                                                  Lisa C. deSousa, Esq.




13 | P a g e
